DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.
Response to Amendment
In the amendment dated 4/29/22, the following has occurred: Claims 1, 5, 7, 11, and 14 have been amended.
Claims 1-2, 5-8, and 11-19 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 4/29/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Claim Rejections - 35 USC § 103
Claims 1-2, 5-8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013137611 (relying on US 20150044536 for citation; hereinafter, US’536) in view of JP2012142153 (hereinafter, JP’153; cited on the IDS).
As to Claim 1:
	US’536 discloses a secondary battery [0003] comprising:
a first current collector electrically connected to a first lead line (see “… cathode lead 172... connected to an electrode assembly…” [0080], Fig. 9 – note that the lead line is a conductor similar to the structure of a tab/lead.  Thus, unless there is more distinction such as the shape/size of the lead line and the tab, the lead line is interpreted as a tab or part of a tab);
a second current collector electrically connected to a second lead line, the second current collector overlapping with the first current collector (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9); and
an exterior body comprising a film, the exterior body comprising a first surface and a second surface opposite to the first surface (see “… battery case 110 formed of a laminate sheet including a resin layer and a metal layer...”, [0066]),
wherein an opening (112) defined thorough the first current collector, the second current collector, and the exterior body permits passing of an object through the opening (see “… middle opening 112…”, [0066], Fig. 9),
wherein the first lead line is led out to the first surface and the second lead line is led to the second surface from the opening (see Fig. 9 – note the lead lines are lead out at opposite surface),
wherein the first lead line (172) and the second lead line (174) are arranged so that the first lead line, a prolonged portion of the first lead line (extension of the lead is the continuation of the lead from the current collector as shown in Figure 9 below), the second lead line, and a prolonged portion of the second lead line do not overlap in the opening (Fig. 9 – the first 172 and second lead line 174 do not overlapped as shown in the view below).

    PNG
    media_image1.png
    458
    560
    media_image1.png
    Greyscale

US’536 does not disclose a plurality of second/fourth openings arranged in point-symmetric with respect to the first/second opening.
	In the same field of endeavor, JP’153 also discloses a secondary battery having holes in the electrode assembly that are overlapping similar to that of US’536 (see “… through hole 22… through hole 23…”, [0030-0031], Figs. 5-7).  JP’153 further discloses the through holes are used as locking mechanism as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].  As shown below, the plurality of openings (22, 23) are made through-out the four sides of the electrode assembly for alignment [0066].

    PNG
    media_image2.png
    233
    274
    media_image2.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate point-symmetric openings as taught by JP’153 to the stacked battery of US’536 as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].
As to Claim 2:
	US’536 discloses a separator between the first current collector and the second current collector (see “… electrode 122… each separators 126…”, [0085]). 
As to Claims 5 and 11:
	US’536 discloses wherein the second current collector comprises a plurality of second openings each overlapping with one of the plurality of the first openings (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9).
US’536 does not disclose a plurality of second/fourth openings arranged in point-symmetric with respect to the first/second opening.
	In the same field of endeavor, JP’153 also discloses a secondary battery having holes in the electrode assembly that are overlapping similar to that of US’536 (see “… through hole 22… through hole 23…”, [0030-0031], Figs. 5-7).  JP’153 further discloses the through holes are used as locking mechanism as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].  As shown below, the plurality of openings (22, 23) are made through-out the four sides of the electrode assembly for alignment [0066].   Also, shown below, by having openings 22 at the edge of the battery of US’536, the central opening 112 are surrounded by the edge openings as shown below.

    PNG
    media_image3.png
    919
    1911
    media_image3.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate point-symmetric openings as taught by JP’153 to the stacked battery of US’536 as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].
As to Claim 6:
	US’536 discloses the secondary battery is flexible (see “… the battery cell is flexible…”, [0068]). 
As to Claim 7:
	US’536 discloses a secondary battery [0003] comprising:
a first current collector electrically connected to a first lead line (see “cathode lead 172... connected to an electrode assembly…” [0080], Fig. 9);
a second current collector electrically connected to a second lead line, the second current collector overlapping with the first current collector (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9); and 
an exterior body comprising a film (see “… battery case 110 formed of a laminate sheet including a resin layer and a metal layer...”, [0066]),
wherein a through-hole defined through the first current collector, the second current collector, and the exterior body permits passing of an object through the through-hole (see “… middle opening 112…”, [0066], Fig. 9),
wherein the first lead line and the second lead line protrude into the through-hole (see Fig. 9 – note the lead lines are lead out at opposite surface), 
wherein the first lead line (172) and the second lead line (174) are arranged so that the first lead line, a prolonged portion of the first lead line (extension of the lead is the continuation of the lead from the current collector as shown in Figure 9 below), the second lead line, and a prolonged portion of the second lead line do not overlap in the opening (Fig. 9 – the first 172 and second lead line 174 do not overlapped as shown in the view below).

    PNG
    media_image1.png
    458
    560
    media_image1.png
    Greyscale

US’536 does not disclose a plurality of second/fourth openings arranged in point-symmetric with respect to the first/second opening.
	In the same field of endeavor, JP’153 also discloses a secondary battery having holes in the electrode assembly that are overlapping similar to that of US’536 (see “… through hole 22… through hole 23…”, [0030-0031], Figs. 5-7).  JP’153 further discloses the through holes are used as locking mechanism as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].

    PNG
    media_image2.png
    233
    274
    media_image2.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate point-symmetric openings as taught by JP’153 to the stacked battery of US’536 as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].
As to Claim 8:
	US’536 discloses a separator between the first current collector and the second current collector (see “… electrode 122… each separators 126…”, [0085]). 
As to Claims 10 and 14:
	US’536 discloses a secondary battery [0003] comprising:
a positive electrode comprising a first opening, a first tab portion protruding into the first opening, (see “… cathode lead 172... connected to an electrode assembly…” [0080]; “… middle opening 112…”, [0066], Fig. 9);
a negative electrode overlapping with the positive electrode, the negative electrode comprising a third opening, a second tab portion protruding into the third opening (see “… anode lead 174... connected to an electrode assembly…” [0080]; “… middle opening 112…”, [0066], Fig. 9);
an exterior body comprising a fifth opening overlapping with the first opening and the third opening (see Fig. 9 – note the lead lines are lead out at opposite surface),
wherein the first tab portion protrude into the fifth opening (see Fig. 9 – note the lead lines are lead out at opposite surface), and
	wherein the second tab portion protrude into the fifth opening (see Fig. 9 – note the lead lines are lead out at opposite surface),
wherein the first lead line (172) and the second lead line (174) are arranged so that the first lead line, a prolonged portion of the first lead line (extension of the lead is the continuation of the lead from the current collector as shown in Figure 9 below), the second lead line, and a prolonged portion of the second lead line do not overlap in the opening (Fig. 9 – the first 172 and second lead line 174 do not overlapped as shown in the view below).

    PNG
    media_image1.png
    458
    560
    media_image1.png
    Greyscale

	US’536 does not disclose a plurality of second/fourth openings arranged in point-symmetric with respect to the first/second opening.
	In the same field of endeavor, JP’153 also discloses a secondary battery having holes in the electrode assembly that are overlapping similar to that of US’536 (see “… through hole 22… through hole 23…”, [0030-0031], Figs. 5-7).  JP’153 further discloses the through holes are used as locking mechanism as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].

    PNG
    media_image2.png
    233
    274
    media_image2.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate point-symmetric openings as taught by JP’153 to the stacked battery of US’536 as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].
As to Claim 12:
	US’536 discloses the exterior body includes a first surface and a second surface opposite to the first surface (see Fig. 9), and
wherein the first lead line is led out to the first surface and the second lead line is led out to the second surface from the through-hole (see Fig. 9 – note the lead lines are lead out at opposite surface).
As to Claim 13:
	US’536 discloses the secondary battery is flexible (see “… the battery cell is flexible…”, [0068]).
As to Claim 15:
	US’536 discloses a separator between the first current collector and the second current collector (see “… electrode 122… each separators 126…”, [0085]). 
As to Claim 16:
	US’536 discloses the opening is provided in a central portion of the exterior body (see “… middle opening 112…”, [0066], Fig. 9).
As to Claim 17:
	US’536 discloses a first lead line connected to the first tab portion (see “… cathode lead 172... connected to an electrode assembly…” [0080], Fig. 9 – note that the lead line is a conductor similar to the structure of a tab/lead.  Thus, unless there is more distinction such as the shape/size of the lead line and the tab, the lead line is interpreted as a tab or part of a tab); and
a second lead line connected to the second tab portion (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9).
As to Claim 18:
	US’536 discloses wherein the exterior body includes a first surface and a second surface opposite to the first surface (see “… battery case 110 formed of a laminate sheet including a resin layer and a metal layer...”, [0066]), and
wherein the first lead line is led out to the first surface and the second lead line is led out to the second surface from the fifth opening (see Fig. 9 – note the lead lines are lead out at opposite surface).
As to Claim 19:
	US’536 discloses the secondary battery is flexible (see “… the battery cell is flexible…”, [0068]). 


Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive.
Applicant’s main contention is that the prior arts do not disclose the first lead line, its prolonged portion, second lead line, and its prolonged portion do not overlap.  However, as indicated above, US’536 discloses the first lead line (172) and the second lead line (174) are arranged so that the first lead line, a prolonged portion of the first lead line (extension of the lead is the continuation of the lead from the current collector as shown in Figure 9 below), the second lead line, and a prolonged portion of the second lead line do not overlap in the opening (Fig. 9 – the first 172 and second lead line 174 do not overlapped as shown in the view below).

    PNG
    media_image1.png
    458
    560
    media_image1.png
    Greyscale

	For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723